Citation Nr: 0606462	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-15 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for myalgia of the back 
muscles.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from August 1984 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the claims.

The veteran provided testimony at a hearing before personnel 
at the RO in March 2005, a transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Although the veteran was treated for myalgia of the back 
muscles during his active service, he does not currently have 
this disability nor residuals thereof.

3.  The competent medical evidence tends to show that the 
veteran's glaucoma developed while on active duty.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for myalgia of the 
back muscles.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Service connection is warranted for glaucoma.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice in August 2001 prior to being provided with a copy of 
the initial rating decision later that same month.  This 
correspondence noted the requirements for a grant of service 
connection, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holdings in 
Quartuccio, supra, and Pelegrini, supra.  Similar 
correspondence was sent to the veteran in June 2005.  
Moreover, he has been provided with a with a copy of the 
appealed rating decision, the October 2002 Statement of the 
Case (SOC), and the September 2005 Supplemental SOC (SSOC), 
which provided him with notice of the law and governing 
regulations regarding his case, as well as the reasons for 
the determinations made with respect to his claims.  In 
pertinent part, the SOC included a summary of the relevant 
regulatory provisions of 38 C.F.R. § 3.159 detailing VA's 
duties to assist and notify.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
Nothing reflects the veteran has indicated the existence of 
any relevant evidence that has not been obtained or 
requested.  As noted in the Introduction to this decision, 
the veteran also was afforded the opportunity to provide 
additional testimony at the hearing before the RO.  Further, 
he underwent a VA arranged examination regarding his back 
claim in August 2005.  Moreover, he was scheduled for VA 
arranged examination for both his back and glaucoma claims in 
2005, and opinions were obtained from these examinations 
regarding the etiology of the claimed disabilities.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with the SOC and 
the SSOC which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Back

The veteran has indicated, to include at his personal 
hearing, that he has had back pain since his active service.  
It was intimated at the hearing that his pain was due to 
heavy lifting during service.

The veteran's service medical records reflect that he was 
treated in March 1985 for complaints of leg and back pain of 
3 days duration after falling down on the basketball court.  
Assessment was myalgias of the low back.  He was again 
treated for back pain when he fell against a fork lift in 
March 1990.  However, X-rays taken of the lumbosacral spine 
showed no acute fracture or subluxation, nor spondylosis nor 
spondylolisthesis.  Further, his spine was clinically 
evaluated as normal on his service examinations, to include 
his March 1991 expiration of term of service examination.  In 
addition, on the concurrent Report of Medical History he 
checked the box to indicate he had not experienced recurrent 
back pain.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition).

The evidence on file includes post-service medical records 
dated from 1994 to 2005.  Among other things, records dated 
in October 1997 reflect that the veteran complained of 
chronic neck pain, and reported a history of neck fusion 
surgery in 1996.  Subsequent records continue to show 
treatment for complaints of neck and back pain.  However, X-
rays taken of the lumbar and thoracic spines in July 1998 
revealed no abnormalities.

In August 2005, the veteran underwent a VA arranged medical 
examination to determine whether his current complaints were 
related to his in-service treatment for back problems to 
include myalgia of the back muscles.  The examiner noted that 
medical records had been reviewed, and summarized the 
treatment the veteran had received during active service.  On 
examination, it was noted, in part, that X-rays of the lumbar 
spine were within normal limits.  Following examination of 
the veteran, the examiner stated in regard to the veteran's 
claimed myalgia, low back muscles, that there was no 
diagnosis because the condition was resolved.  The examiner 
also opined that the current back condition was not the same 
as in-service when the veteran fell playing basketball 
because there was no objective evidence of muscle injury.

Thus, the only competent medical evidence of record to 
address the etiology of the veteran's current back condition 
reflects that it is not related to active service.  As this 
opinion was based upon both an examination of the veteran and 
review of his records, the Board finds that the VA examiner 
had an adequate foundation upon which to base this opinion.  
No competent medical opinion is of record which directly 
refutes the findings of the VA examiner.  Consequently, the 
Board must conclude that the preponderance of the competent 
medical evidence is against the claim, and it must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



II.  Glaucoma

The veteran contends, to include at his March 2005 hearing, 
that he had vision problems during active service, and that 
these problems were ultimately diagnosed as glaucoma.

The veteran's service medical records reflect that decreased 
visual acuity was noted at the time of his enlistment into 
active service.  For example, on the December 1983 enlistment 
examination, his distant vision was noted as being 20/70 for 
the right eye, correctable to 20/40, while the uncorrected 
distant vision for the left eye was 20/20.  On a subsequent 
August 1985 service examination, the veteran's distant vision 
for the right eye was 20/100 correctable to 20/20, while his 
left eye was 20/30 correctable to 20/25.  He also underwent a 
color vision test that same month, which found normal color 
perception/red-green.  An October 1988 service examination 
found his uncorrected distant vision to be 20/70 for both 
eyes.  Finally, on the March 1991 expiration of term of 
service examination, the veteran's distant vision was 20/200 
for the right eye correctable to 20/25, and 20/80 for the 
left eye, correctable to 20/20.

Although the record reflects that the veteran's decreased 
visual acuity increased in severity during his active 
service, congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

The post-service medical records reflect that the veteran was 
first diagnosed with glaucoma in 1994.  However, competent 
medical opinions are of record which indicate that this 
disability originated prior to that diagnosis.  For example, 
in a March 2005 statement, A. C. R., M.D. (hereinafter, "Dr. 
R"), noted he had treated the veteran for about a year, and 
opined based on the veteran's age and severity of his 
glaucoma that the shortest amount of time the veteran could 
possibly have developed the disease this severe was probably 
sometime in the early 1990s.  Dr. R stated that he could not 
say for sure that the veteran could have developed the 
glaucoma 5 years ago, but he would, in his professional 
opinion, place it some place in 1992 or 1993.  However, Dr. R 
noted that they currently had no traumatic event to relate 
the findings of angle recession in the right eye.

In a subsequent statement dated later in March 2005, Dr. R 
noted that he now had more information about the veteran and 
some medical records he did not have when he dictated the 
prior statement.  Among other things, the additional records 
went back to 1994, at which time it was identified that the 
veteran had glaucoma and hypertension at that time.  Dr. R 
stated that the only change he would make to his estimation 
of when the veteran had the onset of his increased ocular 
hypertension and early glaucoma is that he would probably 
push it back to 1990.  Granted, without any records going 
back further than 1994, Dr. R stated that he could not make a 
good judgment on the probable development of the early 
glaucoma and ocular hypertension, but the veteran definitely 
had the problem in 1994.  Nevertheless, considering how high 
his pressures were and what was identified at that point, Dr. 
R stated that he would be very comfortable saying that the 
veteran probably, beyond a reasonable doubt, had this problem 
develop at least from about 1990 forward.

The record reflects that the veteran was scheduled for a VA 
arranged medical examination to address his glaucoma claim in 
July 2005, and that an August 2005 addendum included a 
medical opinion regarding the etiology of the glaucoma based 
upon review of the records.  The clinician who promulgated 
this opinion noted that the veteran was diagnosed with ocular 
hypertension, an early form of glaucoma, in 1994.  Further, 
the clinician stated he was unable to determine when glaucoma 
developed prior to this exam, but would assume it was at 
least as likely as not that the glaucoma began 1 to 2 years 
before the exam (1992-1993).

In short, all of the competent medical opinions which 
addressed the etiology of the veteran's glaucoma reflect that 
it probably originated prior to the initial diagnosis in 
1994.  As detailed above, at least one opinion indicated that 
the glaucoma could have originated in 1990, when the veteran 
was on active duty.  While the August 2005 VA obtained 
opinion placed the date of onset in 1992-1993, the clinician 
who promulgated this opinion did not rule-out the possibility 
that it could have originated prior to that date to include 
when the veteran was on active duty.  After all, the 
clinician stated he would place the onset date "at least" 
in 1992-1993, which indicates the clinician believed the 
onset date could be even earlier.  Thus, even though there is 
no definitive diagnosis of glaucoma until 1994, the Board 
cannot ignore these competent medical opinions which indicate 
the disability originated sometime prior to that date and 
probably during active service.  See Colvin, supra.

In Alemany v. Brown, 9 Vet. App. 518,519 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that, in light of the benefit of the doubt provisions, an 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert, 
supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert, 
the Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  38 C.F.R. § 3.102 (Reasonable doubt is a 
substantial doubt and one with the range of probability as 
distinguished from pure speculation or remote possibility).  
Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the appellant prevails.  

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that service connection is warranted for his 
glaucoma.


ORDER

Entitlement to service connection for myalgia of the back 
muscles is denied.

Entitlement to service connection for glaucoma is granted.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


